Title: From Alexander Hamilton to Stephen Van Rensselaer, 25 August 1796
From: Hamilton, Alexander
To: Van Rensselaer, Stephen


[New York, August 25, 1796. “I embrace with pleasure the opportunity of making you acquainted with Mr. Adet Minister P: of the French Republic, for whom it is unnecessary for me to ask your particular attentions as they are equally due to his public and personal character. I will only add that I shall take a particular interest in whatever you may do to render his visit to Albany agreeable to him.” Letter not found.]
